EXHIBIT 32 CERTIFICATION BY CEO AND CFO PURSUANT TO SECTION -OXLEY ACT CERTIFICATION The undersigned hereby certify that the Quarterly Report on Form 10-Q for the period ended March31, 2009 of BNL FINANCIAL CORPORATION (the “Company”) filed with the Securities and Exchange Commission on the date hereof fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. BNL FINANCIAL CORPORATION Date: May 14, 2009 By: /s/Wayne E. Ahart Wayne E. Ahart Chairman of the Board of Directors and Chief Executive Officer BNL FINANCIAL CORPORATION Date: May 14, 2009 By: /s/Barry N. Shamas Barry N. Shamas Executive Vice President, Chief Operating Officer and Chief Financial Officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to BNL FINANCIAL CORPORATION and will be retained by BNL FINANCIAL CORPORATION and furnished to the Securities and Exchange Commission or its staff upon request. This Certification is not “filed” for the purposes of Section 18 of the Exchange Act or otherwise subject to the liability of that section.This Certification is not incorporated by reference into any filing under the Securities Act or the Exchange Act.
